Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's election with traverse of the invention of group I comprising claims 1-7, 9 and 15 in the reply filed on 11/09/2020 is acknowledged. Applicants' argument regarding the election requirement was carefully considered and found persuasive. All the groups comprising claims 1-17 will be examined.
Priority
	Acknowledgment is made for this application filed 06/07/2019 is a continuation of 15/428762 now US 10,538,787 filed on 02/09/2017 which in turn is a continuation of 14/471,782 filed on 08/28/2014 is now US 9,567,609 and in turn claims benefit of priority from US provisional application 61/871,219 filed on 08/28/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Claims 1-16 encompass the limitation of a fusion protein comprising a DNA-binding domain having an N-FokI cleavage domain with an N-terminus and a C-terminus and a unique linker sequences between the C-terminus wherein the DNA binding domain and the N-terminus and a C-terminus of the cleavage domain. The prior art does not teach or fairly suggest the specific constructs, dimers according to claim 6-7, polynucleotides sequences encoding the fusion proteins or a method of using the same.
To form this determination the Office has relied on the holdings of: In re Deuel, 51 F.3d 1552, 1558-59, 34 USPQ2d 1210, 1215" (Fed. Cir. 1995); and In re Bell, 991 F.2d 781, 26 USPQ2d 1529 (Fed. Cir.1993). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion: Claims 1-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	February 2, 2021